 

Exhibit 10.33

 

Execution Version

 

OMNIBUS AMENDMENT TO LOAN DOCUMENTS

 

OMNIBUS AMENDMENT TO LOAN DOCUMENTS (this “Agreement”) dated as of March 26,
2014, among AMERICAN REALTY CAPITAL GLOBAL OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“Borrower”), AMERICAN REALTY CAPITAL GLOBAL TRUST,
INC., a Maryland corporation (“Parent”), ARC GLOBAL HOLDCO, LLC, a Delaware
limited liability company (“International Holdco”), the SUBSIDIARY GUARANTORS
party hereto (the “Subsidiary Guarantors”; Parent, International Holdco and each
of the Subsidiary Guarantors, individually, a “Guarantor Party” and,
collectively, the “Guarantor Parties”), the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (together with its
successors and assigns in such capacity, the “Administrative Agent”).

 

RECITALS:

 

A.           Borrower, the Administrative Agent and certain lenders (together
with their respective successors and assigns, the “Lenders”) are parties to that
certain Credit Agreement dated as of July 25, 2013, as amended by that certain
First Amendment to Credit Agreement dated as of November 22, 2013 (as so
amended, the “Credit Agreement”; and except as otherwise herein expressly
provided, each initially capitalized term used herein has the meaning assigned
to such term in the Credit Agreement).

 

B.           Borrower and International Holdco are parties to that certain
Pledge Agreement in favor of the Administrative Agent dated as of July 25, 2013.

 

C.           The Guarantor Parties are party to that certain Guaranty in favor
of the Administrative Agent on behalf of the Lenders and the Issuing Bank dated
as of July 25, 2013.

 

D.           Pursuant to Section 2.21 of the Credit Agreement, Borrower has
requested an increase in the Commitments by $50,000,000, and Regions Bank (the
“Electing Lender”) has agreed to provide such increase.

 

E.           The Lenders have requested that the obligations of Borrower owing
to the Lenders under Swap Agreements be added as “Obligations” under the Loan
Documents, be guaranteed by the Guaranty and be secured by the Pledge Agreement.

 

F.           The parties hereto desire to amend the Credit Agreement as set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                    Amendment of Credit Agreement. Effective as of the
Effective Date (defined below)

(unless otherwise set forth below), the Credit Agreement is hereby amended as
follows:

 

(a)          The cover page to the Credit Agreement is hereby deleted in its
entirety and replaced with the cover page attached hereto as Annex A.

 

(b)          The parenthetical “(i.e., 3.00%)” in the definition of “Applicable
Rate” set forth in Section 1.01 of the Credit Agreement is hereby deleted in its
entirety and replaced with the parenthetical “(i.e., 2.20%)”.

 

(c)          The definition of “Arranger” set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

““Arrangers” means, collectively, J.P. Morgan Securities LLC and Regions Capital
Markets; each of the Arrangers is individually an “Arranger”.”

 

 

- 2 -

 

(d)          The definition of “Borrowing Base Availability Termination Event”
set forth in Section 1.01 of the Credit Agreement is hereby deleted in its
entirety.

 

(e)          Effective as of March 26, 2014, the last sentence of the definition
of “Commitment” set forth in Section 1.01 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“As of March 26, 2014, the aggregate amount of the Lenders’ Commitments is
$100,000,000.”

 

(f)          The following definition of “Commodity Exchange Act” is hereby
added to Section 1.01 of the Credit Agreement:

 

““Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).”

 

(g)          The following definition of “Excluded Swap Obligations” is hereby
added to Section 1.01 of the Credit Agreement:

 

““Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation of such Guarantor if, and to the extent that, all or a portion of the
Guaranty is or becomes illegal as to such Guarantor under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty becomes effective against such Guarantor
with respect to such Swap Obligation; provided, for the avoidance of doubt, in
determining whether any Guarantor is an “eligible contract participant” under
the Commodity Exchange Act, the keepwell agreement set forth in Section 11 of
the Guaranty shall be taken into account. If a Swap Obligation of a Guarantor
arises under a Master Agreement (or Guarantee in respect thereof) governing more
than one Swap Agreement, such exclusion shall apply only to the portion of such
Swap Obligation of such Guarantor that is attributable to Swap Agreements for
which the Guaranty is or becomes excluded as to such Guarantor in accordance
with the first sentence of this definition.”

 

(h)          The following definition of “Master Agreement” is hereby added to
Section 1.01 of the Credit Agreement:

 

““Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement”.”

 

(i)          The definition of “Obligations” set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

““Obligations” means, collectively, (a) all obligations, liabilities and
indebtedness of every nature of the Loan Parties, from time to time owing to the
Administrative Agent, the Issuing Bank or any Lender under or in connection with
this Agreement or any other Loan Document to which it is a party, including
principal, interest, fees (including fees of counsel), and expenses whether now
or hereafter existing under the Loan Documents and (b) all Specified Swap
Obligations.”

 

(j)          The definition of “Required Lenders” set forth in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

““Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than fifty percent (50%) of the sum of the
total Credit Exposures and unused Commitments at such time; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, (ii) at all times when there are only
two Lenders party to this Agreement, the term “Required Lenders” shall in no
event mean less than two Lenders unless one of such Lenders is a Defaulting
Lender and (iii) for the purpose of determining the Required

 

 

- 3 -

 

Lenders needed for any waiver, amendment, modification or consent, any Lender
that is the Borrower, or any Affiliate of the Borrower shall be disregarded.”

 

(k)          The following definition of “Specified Swap Obligations” is hereby
added to Section 1.01 of the Credit Agreement:

 

““Specified Swap Obligations” means, collectively, (a) all Swap Obligations of
the Borrower owing to any Lender or any Affiliate of any Lender arising from, by
virtue of, or pursuant to any Swap Agreement that relates solely to the
Obligations described in clause (a) of the definition of “Obligations” and (b)
any Guarantee by any Guarantor of such Swap Obligations of the Borrower;
provided, however, the “Specified Swap Obligations” of any Guarantor shall
exclude all Excluded Swap Obligations with respect to such Guarantor.”

 

(l)          The definition of “Swap Agreement” set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

““Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), including any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, whether or not any such transaction is governed by
or subject to any master agreement, and (b) any and all transactions of any
kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.”

 

(m)          The following definition of “Swap Obligations” is hereby added to
Section 1.01 of the Credit Agreement:

 

““Swap Obligations” means any obligation to pay or perform under any Swap
Agreement (or Guarantee thereof), including all present and future indebtedness,
liabilities, and obligations now or hereafter owing under such Swap Agreement
(or such Guarantee).”

 

(n)          The text of Section 2.04 of the Credit Agreement is hereby deleted
in its entirety and replaced with the text “[Reserved]”.

 

(o)          Clause (i) of Section 2.06(b) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(i) the LC Exposure shall not exceed the lesser of (x) twenty-five percent
(25%) of the aggregate amount of the Lenders’ Commitments and (y) $50,000,000
and”

 

(p)          The second sentence of Section 2.06(j) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations.”

 

(q)          The second to last sentence of Section 2.06(j) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

 

- 4 -

 

“Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other Obligations.”

 

(r)          The text of Section 2.11(b)(ii) of the Credit Agreement is hereby
deleted in its entirety and replaced with the text “[reserved]”.

 

(s)          The following is hereby added to Section 2.11 of the Credit
Agreement as subsection (d) thereof:

 

“(d)          Effect on Swap Agreements. Any prepayment of a Borrowing shall be
without prejudice

to the Borrower’s obligations under any Swap Agreement, which shall remain in
full force and effect subject to the terms of such Swap Agreement, including
provisions that may require a reduction, modification or early termination of a
swap transaction, in whole or in part, in the event of such prepayment, and may
require the Borrower to pay any fees or other amounts for such reduction,
modification or early termination, and no such fees or amounts shall be deemed a
penalty hereunder or otherwise.”

 

(t)          Clause (ii) of Section 2.18(b) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(ii) second, on a paii passu basis, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, and the Specified Swap
Obligations then due, ratably among the parties entitled thereto in accordance
with the amounts of principal, unreimbursed LC Disbursements and Specified Swap
Obligations then due to such parties.”

 

(u)          The following is hereby added as the last sentence of Section
2.18(b) of the Credit Agreement:

 

“Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
2.18(b).”

 

(v)         Each occurrence of the term “Arranger” in Section 2.21(c) of the
Credit Agreement is hereby deleted in its entirety and replaced with the term
“Arrangers”.

 

(w)          Each occurrence of the term “Arranger” in the first two sentences
of Section 2.21(d) of the Credit Agreement is hereby deleted in its entirety and
replaced with the term “Arrangers”.

 

(x)          Clauses (vi) and (vii) of Section 2.21(d) of the Credit Agreement
are hereby deleted in their entirety and replaced with the following:

 

“(vi) the Borrower paying the Administrative Agent for the account of each new
lender such upfront fees as shall be agreed to by the Borrower and the Arrangers
prior to the Arrangers commencing their efforts under this paragraph (d), (vii)
the Borrower paying the Arrangers such fees as shall be agreed to by the
Borrower and the Arrangers prior to the Arrangers commencing their efforts under
this paragraph (d) and”

 

(y)          The lead in language to Section 5.01 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“The Borrower will furnish to the Administrative Agent on behalf of the Lenders
(and the Administrative Agent shall deliver to the Lenders promptly following
receipt from the Borrower):”

 

(z)          The text of clause (v) of Section 5.01(d) of the Credit Agreement
is hereby deleted in its entirety and replaced with the text “[reserved] and”.

 

 

- 5 -

 

(aa)         The lead in language to Section 5.02 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“The Borrower will furnish to the Administrative Agent on behalf of the Lenders
(and the Administrative Agent shall deliver to the Lenders promptly following
receipt from the Borrower), upon obtaining actual knowledge thereof, prompt
written notice of the following:”

 

(bb)                   Section 6.07(b) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

 

“(b)          Minimum Borrowing Base Domestic Debt Service Coverage Ratio. The
Borrowing Base Domestic Debt Service Coverage Ratio shall not be less than (i)
1.15 to 1.00 at any time through March 25, 2014, (ii) 1.35 to 1.00 at any time
during the period commencing on March 26, 2014 and continuing through January
31, 2015, (iii) 1.45 to 1.00 at any time commencing on February 1, 2015 and
continuing through October 31, 2015 and (iv) 1.60 to 1.00 at any time during the
period commencing on November 1, 2015 and continuing through the Maturity Date.”

 

(cc)         The word “or” in Section 6.07(d) of the Credit Agreement is hereby
deleted and replaced with the word “and”.

 

(dd)                   Section 6.07(e) of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

 

“(e)          Maximum Consolidated Secured Debt Ratio. The Consolidated Secured
Debt Ratio shall not exceed (i) fifty percent (50%) during the first year after
the Effective Date and (ii) forty percent (40%) thereafter.”

 

(ee)         The parenthetical “(other than the Specified Swap Obligations)” is
hereby inserted immediately after the word “Obligations” in clause (ii) of the
paragraph immediately following subsection (s) of Article VII of the Credit
Agreement.

 

(ff)         The word “or” appearing immediately before clause (v) of Section
9.02(b) of the Credit Agreement is hereby deleted.

 

(gg)         The following text is hereby added immediately before the
semi-colon appearing at the end of clause (v) of Section 9.02(b) of the Credit
Agreement:

 

“, (vi) release all or substantially all of the value of the Guaranty without
the written consent of each Lender, except to the extent the release of any
Guarantor is permitted in accordance with this Agreement or the Guaranty (in
which case such release may be made by Administrative Agent acting alone), or
(vii) release all or any material portion of the Collateral, or all or any
material portion of the Liens created by the Security Documents, without the
written consent of each Lender, except to the extent such release is permitted
in accordance with this Agreement or the Security Documents (in which case such
release may be made by Administrative Agent acting alone)”

 

(hh)         The phrase “the Arranger” in Section 9.03(b) of the Credit
Agreement is hereby deleted in its entirety and replaced with the phrase “each
Arranger”.

 

(ii)         The second sentence of Section 9.06(a) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“This Agreement and any separate letter agreements with respect to fees payable
to the Administrative Agent and/or the Arrangers constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.”

 

 

- 6 -

 

(jj)         The first sentence of Section 9.08 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any Swap Agreement (other
than with respect to Excluded Swap Obligations) and although such Obligations
may be unmatured.”

 

(kk)         Effective as of March 26, 2014, Schedule 2.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 2.01
attached hereto.

 

(ll)         Paragraph 10 of Exhibit D to the Credit Agreement is hereby deleted
in its entirety.

 

Section 2.                    Amendment of Guaranty. Effective as of the
Effective Date, the Guaranty is hereby amended as follows:

 

(a)          Notwithstanding anything to the contrary contained in the Guaranty,
the terms “Guaranteed Party” and “Guaranteed Parties” shall each include any
Affiliate of a Lender that is owed a Specified Swap Obligation (as defined in
the Credit Agreement, as amended by this Agreement).

 

(b)          The following definition of “Qualified ECP Guarantor” is hereby
added to Section 1(b) of the Guaranty:

 

““Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor with total assets exceeding $10,000,000 at the time the Guaranty
becomes effective with respect to such Swap Obligation or such other Guarantor
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

(c)          The following definition of “Specified Guarantor” is hereby added
to Section 1(b) of the Guaranty:

 

““Specified Guarantor” means each Guarantor that is, at the time this Guaranty
becomes effective with respect to a Swap Obligation of such Guarantor, a
corporation, partnership, proprietorship, organization, trust or other entity
that would not be an “eligible contract participant” under the Commodity
Exchange Act at such time but for the effect of Section 11.”

 

(d)          The first sentence of Section 2(a) of the Guaranty is hereby
deleted in its entirety and replaced with the following:

 

“Each Guarantor hereby, on a joint and several basis, unconditionally and
irrevocably guarantees to the Administrative Agent (on behalf of the Guaranteed
Parties) and its successors and permitted endorsees, transferees and assigns,
the full and prompt payment when due (whether at stated maturity, by mandatory
prepayment, declaration, acceleration, demand or otherwise) of (i) the
indebtedness, liabilities and other payment obligations of the Borrower to the
Guaranteed Parties under or in connection with the Credit Agreement, the Notes
and the other Loan Documents, including all unpaid principal of the Loans, all
amounts owing in respect of the Letters of Credit, all interest accrued thereon,
all fees due under the Credit Agreement, all indemnification obligations of the
Borrower, and all other amounts payable by the Borrower to the Guaranteed
Parties thereunder or in connection therewith and (ii) all Specified Swap
Obligations of the Borrower.”

 

(e)          The following is hereby added as the last sentence of Section 2(a)
of the Guaranty:

 

 

- 7 -

 

“Notwithstanding anything to the contrary contained herein, the Guaranteed
Obligations shall not include the Excluded Swap Obligations.”

 

(f)          Section 11 of the Guaranty is hereby deleted in its entirety and
replaced with the following:

 

“SECTION 11.               Keepwell. Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Specified
Guarantor to honor all of such Specified Guarantor’s obligations under this
Guaranty in respect of Swap Obligations; provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 11 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 11 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. The obligations of each Qualified ECP Guarantor under this
Section 11 shall remain in full force and effect until the Obligations have been
indefeasibly paid in full, the Commitments have been terminated or expired and
all of the Letters of Credit have been terminated or expired (or cash
collateralized pursuant to Section 2.06(c) of the Credit Agreement). Each
Qualified ECP Guarantor intends that this Section 11 constitute, and this
Section 11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

Section 3.          Commitments. The Electing Lender agrees that, as of March
26, 2014, it shall be a Lender for all purposes under the Loan Documents and
agrees to be bound by all of its obligations thereunder and its respective
Commitment shall be equal to the amount set forth on Schedule 2.01 attached
hereto; provided, however, the Electing Lender shall have until March 31, 2014
to fund its Applicable Percentage of any Borrowings outstanding as of March 26,
2014.

 

Section 4.          Effective Date. The “Effective Date” shall be the date on
which all of the following have been satisfied:

 

(a)          the Administrative Agent shall have received the Electing Lender’s,
Borrower’s, Parent’s, International Holdco’s and the Subsidiary Guarantors’
signed counterparts of this Agreement;

 

(b)          the Electing Lender shall have received a Note executed by Borrower
in the principal amount equal to the Electing Lender’s Commitment as set forth
on Schedule 2.01 attached hereto; and

 

(c)          the Administrative Agent shall have been paid all reasonable
out-of-pocket expenses, including reasonable legal fees for the Administrative
Agent’s outside counsel, due to it pursuant to the transaction contemplated
herein and all reasonable outstanding out-of-pocket fees and expenses, if any,
that have been invoiced to Borrower to date.

 

Section 5.          Borrower’s Representations.      Borrower hereby represents
and warrants to the Administrative Agent and the Lenders, as follows:

 

(a)          each of the representations and warranties of Borrower contained or
incorporated in the Credit Agreement, as amended by this Agreement, or any of
the other Loan Documents to which it is a party, are true and correct in all
material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date);

 

(b)          as of the date hereof and immediately after giving effect to this
Agreement, no Default and no Event of Default has occurred and is continuing;

 

(c)          Borrower has all necessary limited partnership power and authority
to execute, deliver and perform its obligations under this Agreement; Borrower
has been duly authorized by all necessary limited partnership action on its
part; and this Agreement has been duly and validly executed and delivered by
Borrower and constitutes Borrower’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and

 

 

- 8 -

 

(d)          Borrower’s execution and delivery of this Agreement (i) does not
require any consent or approval of, registration or filing with, or any other
action by, any governmental authority, except for such as have been obtained or
made and are in full force and effect, (ii) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of
Borrower or any order of any governmental authority and (iii) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon Borrower or any of its assets.

 

Section 6.                    Guarantor Parties’ Representations. Each Guarantor
Party hereby represents and warrants to the Administrative Agent and the
Lenders, as follows:

 

(a)          each of the representations and warranties of such Guarantor Party
contained or incorporated in the Guaranty, as amended by this Agreement, or any
of the other Loan Documents to which it is a party, are true and correct in all
material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date);

 

(b)          as of the date hereof and immediately after giving effect to this
Agreement, such Guarantor Party is in compliance with its obligations under the
Guaranty, as amended by this Agreement, and each of the other Loan Documents to
which it is a party;

 

(c)          such Guarantor Party has all necessary corporate or limited
liability company, as applicable, power and authority to execute, deliver and
perform its obligations under this Agreement; such Guarantor Party has been duly
authorized by all necessary corporate or limited liability company, as
applicable, action on its part; and this Agreement has been duly and validly
executed and delivered by such Guarantor Party and constitutes such Guarantor
Party’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (ii) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law); and

 

(d)          such Guarantor Party’s execution and delivery of this Agreement (i)
does not require any consent or approval of, registration or filing with, or any
other action by, any governmental authority, except for such as have been
obtained or made and are in full force and effect, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of such Guarantor Party or any order of any governmental authority and
(iii) will not violate or result in a default under any indenture, agreement or
other instrument binding upon such Guarantor Party or any of its assets.

 

Section 7.          Ratification.

 

(a)          Borrower hereby (i) reaffirms, ratifies, confirms, and acknowledges
its obligations under the Credit Agreement (as amended hereby) and the other
Loan Documents to which it is a party and agrees to continue to be bound thereby
and perform thereunder and (ii) agrees and acknowledges that the Credit
Agreement (as amended hereby) and the other Loan Documents and all of Borrower’s
obligations thereunder are and remain in full force and effect and, except as
expressly provided herein, have not been affected, modified or amended.

 

(b)          Each Guarantor Party hereby (i) reaffirms, ratifies, confirms, and
acknowledges its obligations under the Guaranty (as amended hereby) and the
other Loan Documents to which it is a party and agrees to continue to be bound
thereby and perform thereunder and (ii) agrees and acknowledges that the
Guaranty (as amended hereby) and the other Loan Documents and all of its
obligations thereunder are and remain in full force and effect and, except as
expressly provided herein, have not been affected, modified or amended.

 

Section 8.          Miscellaneous.

 

(a)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)          Amendments, Etc. The terms of this Agreement may be waived,
modified and amended only by an instrument in writing duly executed by the party
hereto against whom enforcement of such waiver, modification or amendment is
sought (provided that, subject to the terms of the Credit Agreement, the
Administrative Agent may execute any such waiver,

 

 

- 9 -

 

modification or amendment on behalf of the Lenders). Any such waiver,
modification or amendment shall be binding upon Borrower, the Guarantors, the
Electing Lender, the Administrative Agent and the Lenders.

 

(c)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of Borrower, the
Guarantor Parties, the Electing Lender, the Administrative Agent and the
Lenders.

 

(d)          Captions.         The captions and section headings appearing
herein are included solely for convenience of reference and are not intended to
affect the interpretation of any provision of this Agreement.

 

(e)          Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of this Agreement by
facsimile or email transmission shall be effective as manual delivery of an
executed counterpart hereof.

 

(f)          Severability. Any provision hereof which is held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:         AMERICAN REALTY CAPITAL GLOBAL OPERATING   PARTNERSHIP,
L.P., a Delaware limited partnership         By: American Realty Capital Global
Trust, Inc., a Maryland corporation, its general partner         By: /s/ Jesse
C. Galloway     Name:    Jesse C. Galloway     Title:     Authorized Signatory  
      PARENT:         AMERICAN REALTY CAPITAL GLOBAL TRUST, INC., a   Maryland
Corporation         By: /s/ Jesse C. Galloway     Name:    Jesse C. Galloway    
Title:     Authorized Signatory         INTERNATIONAL HOLDCO:         ARC GLOBAL
HOLDCO, LLC, a Delaware limited liability   company         By: American Realty
Capital Global Operating Partnership,     L.P., a Delaware limited partnership,
its sole member         By: American Realty Capital Global Trust, Inc., a
Maryland     corporation, its general partner         By: /s/ Jesse C. Galloway
    Name:   Jesse C. Galloway     Title:     Authorized Signatory

 

 

 

 

  SUBSIDIARY GUARANTORS:         ARC KSFTWPA001, LLC, a Delaware limited
liability   company         By: /s/ Jesse C. Galloway     Name:    Jesse C.
Galloway     Title:     Authorized Signatory         ARC PPHHTKY001, LLC, a
Delaware limited liability   company         By: /s/ Jesse C. Galloway    
Name:    Jesse C. Galloway     Title:     Authorized Signatory         ARC
CWARANE001, LLC, a Delaware limited liability   company         By: American
Realty Capital Global Operating Partnership,     L.P., a Delaware limited
partnership, its sole member         By: American Realty Capital Global Trust,
Inc., a Maryland     corporation, its general partner         By: /s/ Jesse C.
Galloway     Name:    Jesse C. Galloway     Title:     Authorized Signatory    
    ARC CWGRDMI001, LLC, a Delaware limited liability   company         By:
American Realty Capital Global Operating Partnership,     L.P., a Delaware
limited partnership, its sole member         By: American Realty Capital Global
Trust, Inc., a Maryland     corporation, its general partner         By: /s/
Jesse C. Galloway     Name:    Jesse C. Galloway     Title:     Authorized
Signatory         ARC CWRVTIL001, LLC, a Delaware limited liability   company  
      By: American Realty Capital Global Operating Partnership,     L.P., a
Delaware limited partnership, its sole member         By: American Realty
Capital Global Trust, Inc., a Maryland     corporation, its general partner    
    By: /s/ Jesse C. Galloway     Name:    Jesse C. Galloway    
Title:     Authorized Signatory         [signatures continue on following pages]

 

 

 

 

  ARC CWSALKS001, LLC, a Delaware limited liability   company         By:
American Realty Capital Global Operating Partnership,     L.P., a Delaware
limited partnership, its sole member         By: American Realty Capital Global
Trust, Inc., a Maryland     corporation, its general partner         By: /s/
Jesse C. Galloway     Name:    Jesse C. Galloway     Title:     Authorized
Signatory         ARC CWULVOH001, LLC, a Delaware limited liability   company  
      By: American Realty Capital Global Operating Partnership,     L.P., a
Delaware limited partnership, its sole member         By: American Realty
Capital Global Trust, Inc., a Maryland     corporation, its general partner    
    By: /s/ Jesse C. Galloway     Name:    Jesse C. Galloway    
Title:     Authorized Signatory         ARC CWVININ001, LLC, a Delaware limited
liability   company         By: American Realty Capital Global Operating
Partnership,     L.P., a Delaware limited partnership, its sole member        
By: American Realty Capital Global Trust, Inc., a Maryland     corporation, its
general partner         By: /s/ Jesse C. Galloway     Name:    Jesse C. Galloway
    Title:     Authorized Signatory         ARC CWWPKMN001, LLC, a Delaware
limited liability   company         By: American Realty Capital Global Operating
Partnership,     L.P., a Delaware limited partnership, its sole member        
By: American Realty Capital Global Trust, Inc., a Maryland     corporation, its
general partner         By: /s/ Jesse C. Galloway     Name:   Jesse C. Galloway
    Title:    Authorized Signatory         [signatures continue on following
pages]

 

 

 

 

  ARC WWHWCMI001, LLC, a Delaware limited liability   company         By:
American Realty Capital Global Operating Partnership,     L.P., a Delaware
limited partnership, its sole member         By: American Realty Capital Global
Trust, Inc., a Maryland     corporation, its general partner         By: /s/
Jesse C. Galloway     Name:   Jesse C. Galloway     Title:    Authorized
Signatory         ARC GEGRDMI001, LLC, a Delaware limited liability   company  
      By: American Realty Capital Global Operating Partnership,     L.P., a
Delaware limited partnership, its sole member         By: American Realty
Capital Global Trust, Inc., a Maryland     corporation, its general partner    
    By: /s/ Jesse C. Galloway     Name:    Jesse C. Galloway    
Title:     Authorized Signatory         [signatures continue on following pages]

 

 

 

 

  ADMINISTRATIVE AGENT:         JPMORGAN CHASE BANK, N.A.         By: /s/ Rita
Lai     Name:  Rita Lai     Title:    Senior Credit Banker         LENDERS:    
    JPMORGAN CHASE BANK, N.A.         By: /s/ Rita Lai     Name:   Rita Lai    
Title:     Senior Credit Banker         [signatures continue on following pages]

 

 

 

 

  REGIONS BANK         By: /s/ T. Barrett Vawter     Name:   T. Barrett Vawter  
  Title:     Vice President         [end of signatures]

 

 

 

 

ANNEX A – REPLACMENT COVER PAGE

 

[see attached]

 

 

 

 

 

 

Execution Version

 

[arcgex1033img001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

July 25, 2013

 

among

 

AMERICAN REALTY CAPITAL GLOBAL OPERATING PARTNERSHIP, L.P.

 

THE LENDERS PARTY HERETO

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent 

 

 

J.P. MORGAN SECURITIES LLC and REGIONS CAPITAL MARKETS,

as Joint Bookrunners and Joint Lead Arrangers

 

REGIONS BANK,

as Syndication Agent

 

 

 

 

 

 

SCHEDULE 2.01 – COMMITMENTS

 

Lender  Commitment  JPMorgan Chase Bank, N.A.  $50,000,000  Regions Bank 
$50,000,000  Total Commitments  $100,000,000 

 

 

 

